In re Molina, Michael C.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. E, No. 01-5628; to the Court of Appeal, Fifth Circuit, No. 04-KH-951.
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed on August 26, 2003. The district court is ordered to provide this Court with a copy of its judgment. A conformed copy of the application is attached.